Exhibit 10.1

AMENDED AND RESTATED

ADVISORY AGREEMENT (2020)

among

INDUSTRIAL PROPERTY TRUST,

INDUSTRIAL PROPERTY OPERATING PARTNERSHIP LP

and

IPT ADVISOR LLC









--------------------------------------------------------------------------------

Table of Contents

1.DEFINITIONS‌3

2.APPOINTMENT‌8

3.DUTIES OF THE ADVISOR‌8

4.AUTHORITY OF ADVISOR‌10

5.BANK ACCOUNTS‌11

6.RECORDS; ACCESS‌11

7.LIMITATIONS ON ACTIVITIES‌11

8.RELATIONSHIP WITH TRUSTEES‌11

9.FEES‌11

10.EXPENSES‌13

11.OTHER SERVICES‌14

12.REIMBURSEMENT TO THE ADVISOR‌14

13.OTHER ACTIVITIES OF THE ADVISOR‌14

14.TERM; TERMINATION OF AGREEMENT‌15

15.TERMINATION BY THE PARTIES‌15

16.ASSIGNMENT TO AN AFFILIATE‌15

17.PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION‌15

18.INDEMNIFICATION BY THE TRUST AND THE OPERATING PARTNERSHIP‌16

19.INDEMNIFICATION BY ADVISOR‌16

20.NOTICES‌16

21.THIRD PARTY BENEFICIARY‌16

22.MODIFICATION‌16

23.SEVERABILITY‌17

24.CONSTRUCTION‌17

25.ENTIRE AGREEMENT‌17

26.INDULGENCES, NOT WAIVERS‌17

27.GENDER‌17

28.TITLES NOT TO AFFECT INTERPRETATION‌17

29.EXECUTION IN COUNTERPARTS‌17

30.INITIAL INVESTMENT‌17





--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (2020), dated as of June 12, 2020
is among Industrial Property Trust, a Maryland REIT (the “Trust”), Industrial
Property Operating Partnership LP, a Delaware limited partnership (the
“Operating Partnership”), and IPT Advisors LLC, a Delaware limited liability
company (the “Advisor”).

W I T N E S S E T H

WHEREAS, the Trust intends to qualify as a REIT (as defined below), and to
invest its funds in investments permitted by the terms of Sections 856 through
860 of the Code (as defined below);

WHEREAS, the Trust is the general partner of the Operating Partnership and
intends to conduct its business and make investments in Assets primarily through
the Operating Partnership;

WHEREAS, the Trust and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Trustees of the Trust, all as provided herein;

WHEREAS, the Trust, the Operating Partnership and the Advisor are parties to
that certain Amended and Restated Advisory Agreement (2019) dated June 12, 2019,
as amended by the Amendment to Amended and Restated Advisory Agreement (2019)
dated October 7, 2019 (collectively, the “Existing Advisory Agreement”), which
was assigned to the Advisor pursuant to the Assignment and Assumption Agreement
dated December 18, 2019, and which Existing Advisory Agreement is amended and
restated in its entirety hereby.

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Trustees, on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1. DEFINITIONS. As used in this Amended and Restated Advisory Agreement (2020)
(the “Agreement”), the following terms have the definitions hereinafter
indicated:

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Trust, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, acquisition, development or
origination of any Asset, whether or not acquired, including, without
limitation, legal fees and expenses, travel and communications expenses, costs
of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, title insurance, and the costs of performing due
diligence.

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Trust, the Operating Partnership
or the Advisor) in connection with (i) the acquisition, development or
construction of a Property, (ii) the acquisition of interests in a real estate
related entity or (iii) making or investing in Mortgages or the origination or
acquisition of other debt or other investments, including real estate
commissions, selection fees, Development Fees, Construction Fees, if any,
nonrecurring management fees, loan fees, points or any other fees of a similar
nature. Excluded shall be development fees and construction fees paid to any
Person not affiliated with the Sponsor in connection with the actual development
and construction of a project.

Advisor. IPT Advisor LLC, a Delaware limited liability company, any successor
advisor to the Trust, the Operating Partnership or any person or entity to which
IPT Advisor LLC or any successor advisor subcontracts substantially all of its
functions. Notwithstanding the forgoing, a Person hired or retained by IPT
Advisor LLC to perform property and securities management and related services
for the Trust or the Operating Partnership that is not hired or retained to
perform substantially all of the functions of IPT Advisor LLC with respect to
the Trust or the Operating Partnership as a whole shall not be deemed to be an
Advisor.

Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned,

controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any executive officer, Trustee, trustee or general

3



--------------------------------------------------------------------------------

partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, Trustee, trustee or general partner.

Asset. Any Property, Mortgage, other debt or other investment (other than
investments in bank accounts, money market funds or other current assets) owned
by the Trust, directly or indirectly through one or more of its Affiliates.

Asset Management Fee. A fee paid to the Advisor as compensation for services
rendered in connection with the management and Disposition of the Trust’s
Assets.

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets invested, directly or indirectly, in equity interests
in and loans secured by or related to real estate (including, without
limitation, equity interests in REITs, mortgage pools, commercial
mortgage-backed securities, mezzanine loans and residential mortgage-backed
securities), before deducting depreciation, bad debts or other non-cash
reserves, computed by taking the average of such values at the end of each month
during such period.

Board of Trustees or Board. The persons holding such office, as of any
particular time, under the Declaration of Trust, whether they be the Trustees
named therein or additional or successor Trustees.

Bylaws. The bylaws of the Trust, as the same are in effect from time to time.

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct or willful misconduct by the Advisor, or a material breach of this
Agreement by the Advisor, which has not been cured within 30 days of such
breach.

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Construction Fees. The term “Construction Fees” shall have the meaning given
such term in the Declaration of Trust.

Contract Purchase Price. The term “Contract Purchase Price” shall mean (i) the
amount actually paid or allocated in respect of the acquisition of a Property,
(ii) the Trust’s proportionate share of the amount actually paid or allocated in
respect of the Real Property owned by any real estate related entity in which
the Trust acquires a majority economic interest or which the Trust consolidates
for financial reporting purposes in accordance with generally accepted
accounting principals, (iii) the amount actually paid or allocated in respect of
an investment in any other real estate related entity or (iv) the amount
actually paid or allocated in respect of the origination or acquisition of
Mortgages, other debt investments or other investments; in each case including
any third party expenses, debt, whether borrowed or assumed, and exclusive of
Acquisition Fees and Acquisition Expenses.

Contract Sales Price. The total consideration paid in connection with a
Disposition, other than a Listing, including without limitation, any debt or
other liabilities assumed or taken subject to by an acquirer. Without limiting
the generality of the foregoing, in any transaction involving the acquisition of
the equity of the Trust, the Operating Partnership or other selling entity, the
Contract Sales Price will be deemed to include (whether or not expressed in the
net per share price), the value assigned by the applicable buyer to all assets
(or the value of such assets implied by such buyer’s offer) before subtracting
liabilities to derive the net per share purchase price.

Declaration of Trust. The Declaration of Trust made by the Trustees of the Trust
named therein as of February 3, 2020, as amended from time to time.

Dealer Manager Black Creek Capital Markets, LLC, an Affiliate of the Advisor, or
such other Person or entity selected by the Board of Trustees to act as the
dealer manager for the Offering. Black Creek Capital Management, LLC is a member
of the Financial Industry Regulatory Authority, Inc. (“FINRA”).

Dealer Manager Fee. The dealer manager fee payable to the Dealer Manager for
serving as the dealer manager for the Offering and reallowable to Soliciting
Dealers with respect to Shares sold by them, as described in the Trust’s
Prospectus.

4



--------------------------------------------------------------------------------

Disposition. The term “Disposition” shall include (i) a sale of one or more
Assets, (ii) a sale of one or more Assets effectuated either directly or
indirectly through the sale of any entity owning such Assets, including, without
limitation, the Trust or the Operating Partnership, (iii) a sale, merger or
other transaction in which the Stockholders either receive, or have the option
to receive, cash, securities redeemable for cash, and/or securities of a
publicly traded company, or (iv) a Listing.

Distribution Fee. The distribution fee payable to the Dealer Manager as
additional compensation for serving as the dealer manager for the Offering and
reallowable to Soliciting Dealers with respect to Shares sold by them, as
described in the Trust’s Prospectus.

 

Distributions. Any distributions of money or other property by the Trust to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

Equity Shares. Transferable shares of beneficial interest of the Trust of any
class or series, including common shares or preferred shares.

FINRA. Financial Industry Regulatory Authority, Inc.

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

General Partner. General Partner shall have the meaning set forth in the
recitals at the beginning of this Agreement.

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Trust and/or the
Operating Partnership to assume and agree to perform the Trust’s and/or the
Operating Partnership’s obligations under this Agreement; or (ii) any uncured
material breach of this Agreement of any nature whatsoever by the Trust and/or
the Operating Partnership that remains uncured for 30 days after written notice
of such material breach has been provided to the Trust and the Operating
Partnership by the Advisor.

Gross Market Capitalization. The sum of (i) the total outstanding principal
balance of all indebtedness of the Trust, the Operating Partnership, and its
subsidiaries, and (ii) the Gross Share Value.

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Trust through all Offerings, without deduction for Sales Commissions,
Dealer Manager Fees, Distribution Fees, volume discounts, any marketing support
and due diligence expense reimbursement or Organization and Offering Expenses.
For the purpose of computing Gross Proceeds, the purchase price of any Share for
which reduced Sales Commissions or Dealer Manager Fees are paid to the Dealer
Manager or a Soliciting Dealer (where net proceeds to the Trust are not reduced)
shall be deemed to be the full amount of the offering price per Share pursuant
to the Prospectus for such Offering without reduction.

Gross Share Value. The product of (i) the total number of shares of the Trust
outstanding plus all OP Units outstanding that are held by parties other than
the Trust, and (ii) the Value Per Share.

Independent Trustee. Independent Trustee shall have the meaning set forth in the
Declaration of Trust.

Independent Expert. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Trustees and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Trust.

Joint Ventures. The joint venture, co-investment, co-ownership or partnership
arrangements in which the Trust or any of its subsidiaries is a co-venturer,
co-owner or general partner which are established to acquire or hold Assets.

Liquidity Event. The term “Liquidity Event” shall include, but shall not be
limited to, (i) a Listing, (ii) a sale, merger or other transaction in which the
Stockholders either receive, or have the option to receive, cash, securities
redeemable for cash, and/or securities of a publicly traded company, and
(iii) the sale of all or substantially all of the Trust’s Assets where
Stockholders either receive, or have the option to receive, cash or other
consideration.

5



--------------------------------------------------------------------------------

Listing. The listing of the Shares on a national securities exchange or the
receipt by the Trust’s stockholders of securities that are listed on a national
securities exchange in exchange for the Trust’s common stock. Upon such Listing,
the Shares shall be deemed Listed.

Mortgages. In connection with mortgage financing provided, invested in,
participated in or purchased by the Trust, all of the notes, deeds of trust,
security interests or other evidences of indebtedness or obligations, which are
secured or collateralized by Real Property owned by the borrowers under such
notes, deeds of trust, security interests or other evidences of indebtedness or
obligations.

NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts as adopted by the members of the North American Securities Administrators
Association, Inc. on May 7, 2007.

Net Income. For any period, the Trust’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Trust’s Assets.

Offering. The public offering of Shares pursuant to a Prospectus.

Operating Partnership. Operating Partnership shall have the meaning set forth in
the preamble of this Agreement.

 

Operating Partnership Agreement. The Operating Partnership Agreement between the
Trust and Industrial Property Advisors Group LLC.

OP Unit. Units of limited partnership interest in the Operating Partnership.

Organization and Offering Expenses. Any and all costs and expenses, other than
Sales Commissions, Dealer Manager Fees, and Distribution Fees, incurred in
connection with the formation of the Trust and the qualification and
registration of all its Offerings, and the marketing and distribution of Shares,
including, without limitation, total underwriting and brokerage discounts and
commissions (including fees of the underwriters’ attorneys) payable to the
Dealer Manager and Soliciting Dealers, expenses for printing and amending
registration statements or supplementing prospectuses, mailing and distributing
costs, salaries of employees while engaged in sales activity, telephone and
other telecommunications costs, all advertising and marketing expenses
(including the costs related to investor and broker-dealer sales meetings),
charges of transfer agents, registrars, trustees, escrow holders, depositories
and experts and fees, expenses and taxes related to the filing, registration and
qualification of the sale of the Shares under federal and state laws, including
accountants’ and attorneys’ fees. The cumulative Organization and Offering
Expense reimbursements paid by the Trust in connection with all Offerings will
not exceed 2.0% of Gross Proceeds from the sale of Shares of all Offerings.

Person. An individual, Trust, partnership, trust, joint venture, limited
liability company or other entity.

Property or Properties. All or a portion of the Real Property or Real Properties
acquired by the Trust, directly or indirectly through joint venture or
co-ownership arrangements or other partnership or investment entities.

Prospectus. Prospectus shall have the meaning set forth in Section 2(10) of the
Securities Act of 1933, as amended (the “Securities Act”), including a
preliminary Prospectus, an offering circular as described in Rule 256 of the
General Rules and Regulations under the Securities Act or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling securities to the public.

Real Estate Asset Value. The amount actually paid or allocated to the purchase,
development, construction or improvement of a Real Property, exclusive of
Acquisition Fees and Acquisition Expenses.

Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land. Properties
sold by the Trust or any Affiliate to investors in tenancy-in-common interests
(or pursuant to a Delaware statutory trust), beneficial interests in Delaware
statutory trusts, and or similar interests shall be deemed Real Property for the
purposes of this definition so long as (i) such properties are being leased by
the Trust or any Affiliate from the tenancy-in-common (or Delaware statutory
trust) investors, and (ii) such properties are reflected as Assets of the Trust
in accordance with GAAP.

6



--------------------------------------------------------------------------------

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.

Sale or Sales. Any transaction or series of transactions whereby: (A) the Trust
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Trust or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Trust or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Trust or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Trust or the Operating Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any Mortgage or portion thereof
(including with respect to any Mortgage, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such Mortgage and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Trust or
the Operating Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested by the
Trust in one or more Assets within 180 days thereafter.

Sales Commission. A percentage of Gross Proceeds from the sale of primary Shares
in the Offering (not including Shares sold pursuant to the Trust’s distribution
reinvestment plan) payable to the Dealer Manager and reallowable to Soliciting
Dealers with respect to Shares sold by them.

Securities. The term “Securities” shall mean any of the following issued by the
Trust, as the text requires: Equity Shares, any other stock, shares or other
evidences of equity or beneficial or other interests, voting trust certificates,
bonds, debentures, notes or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in, temporary or interim certificates for, receipts for,
guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.

Shares. The shares of the common stock of the Trust sold in the Offering.

Soliciting Dealers. Broker-dealers who are members of FINRA, or that are exempt
from broker-dealer registration, and who, in either case, have executed selected
dealer or other agreements with the Dealer Manager to sell Shares.

Special OP Units. The separate series of limited partnership interests to be
issued in accordance with Paragraph 9(c).

Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Trust, (ii) will control, manage or
participate in the management of the Trust, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Trust, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the Trust in connection with
the founding or organizing of the business of the Trust, in consideration of
services or property, or both services and property, (v) has a substantial
number of relationships and contacts with the Trust, (vi) possesses significant
rights to control Properties, (vii) receives fees for providing services to the
Trust which are paid on a basis that is not customary in the industry, or
(viii) provides goods or services to the Trust on a basis which was not
negotiated at arm’s-length with the Trust. “Sponsor” does not include any Person
whose only relationship with the Trust is that of an independent property
manager and whose only compensation is as such, or wholly independent third
parties such as attorneys, accountants and underwriters whose only compensation
is for professional services.

Stockholders. The registered holders of the Trust’s Shares.

Termination Date. The date of termination of this Agreement.

7



--------------------------------------------------------------------------------

Termination Event. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of Assets or transaction involving the Trust
pursuant to which a majority of the Trustees then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Trust and the
Operating Partnership other than for Cause.

Total Operating Expenses. All costs and expenses paid or incurred by the Trust,
as determined under generally accepted accounting principles, that are in any
way related to the operation of the Trust or to corporate business, including
Asset Management Fees and other operating fees paid to the Advisor, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, (ii) interest payments, (iii) taxes, (iv) non-cash expenditures such
as depreciation, amortization and bad debt reserves, (v) incentive fees,
(vi) Acquisition Fees and Acquisition Expenses, (vii) real estate commissions on
the Sale of Property, (viii) distributions made with respect to interests in the
Operating Partnership, and (ix) other fees and expenses connected with the
acquisition, Disposition, management and ownership of real estate interests,
mortgage loans or other property (including the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property).
Notwithstanding the definition set forth above, any expense of the Trust which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.



Total Project Cost. With regard to any Real Property acquired prior to or during
the development, construction or improvement stages, all hard and soft costs and
expenses paid or incurred by or on behalf of the Trust that are in any way
related to the development, construction, improvement or stabilization
(including tenant improvements) of such Real Property, including, but not
limited to, any debt, whether borrowed or assumed, land and construction costs.

Trust. Trust shall have the meaning set forth in the preamble of this Agreement.

Trustee. A member of the Board of Trustees of the Trust.

Value Per Share. The term “Value Per Share” shall mean (i) in the event of a
Listing pursuant to which incremental equity capital is expected to be raised
through the issuance of shares of the Trust, the final price at which such
shares are actually issued, or an estimate thereof reasonably determined by
mutual agreement of the Trust and the Advisor, and (ii) in the event of a
Listing pursuant to which no incremental equity capital is expected to be raised
through the issuance of shares of the Trust, the closing price at the end of the
first day of trading of the Trust’s shares upon Listing, or an estimate thereof
reasonably determined by mutual agreement of the Trust and the Advisor.

2%/25% Guidelines. For any year in which the Trust qualifies as a REIT, the
requirement pursuant to the NASAA REIT Guidelines that, in any 12 month period,
Total Operating Expenses not exceed the greater of 2% of the Trust’s Average
Invested Assets during such 12 month period or 25% of the Trust’s Net Income
over the same 12 month period.

2. APPOINTMENT. The Trust and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

3. DUTIES OF THE ADVISOR. The Advisor undertakes to use its reasonable efforts
to present to the Trust and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Trust as
determined and adopted from time to time by the Board of Trustees. In
performance of this undertaking, subject to the supervision of the Board of
Trustees and consistent with the provisions of the Declaration of Trust, the
Bylaws and the Operating Partnership Agreement, and subject to the condition
that any investment advisory services provided with respect to securities shall
be provided by a registered investment adviser, the Advisor shall, either
directly or by engaging an Affiliated or non-Affiliated Person:

(a) serve as the Trust’s and the Operating Partnership’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Trust’s assets and investment policies;

(b) manage and supervise the Offering process, including, without limitation:
(i) develop the product offering, including the determination of the specific
terms of the Securities to be offered by the Trust, prepare all

8



--------------------------------------------------------------------------------

offering and related documents, and obtain all required regulatory approvals;
(ii) along with the Dealer Manager, approve the participating broker dealers and
negotiate the related selling agreements; (iii) coordinate the due diligence
process for participating broker dealers and their review of any Prospectus and
other Offering and Trust documents; (iv) assist in the preparation and approval
of all marketing materials contemplated to be used by the Dealer Manager or
others in the Offering of the Trust’s Securities; (v) along with the Dealer
Manager, negotiate and coordinate with the transfer agent for the receipt,
collection, processing and acceptance of subscription agreements and other
administrative support functions; and (vi) manage and supervise all other
services related to the organization of the Trust, the Operating Partnership or
the Offering;

(c) provide the daily management for the Trust and the Operating Partnership and
perform and supervise the various administrative functions reasonably necessary
for the management of the Trust and the Operating Partnership, including,
without limitation: (i) provide or arrange for administrative services and
items, legal and other services, office space, office furnishings, personnel and
other items necessary and incidental to the Trust’s business and operations;
(ii) maintain accounting data and any other information requested concerning the
activities of the Trust and the Operating Partnership as shall be required to
prepare and to file all periodic financial reports with the Securities and
Exchange Commission and any other regulatory agency, including annual financial
statements; (iii) oversee tax and compliance services and risk management
services and coordinate with appropriate third parties, including independent
accountants and other consultants, on related tax matters; (iv) manage and
coordinate with the transfer agent the quarterly dividend process and payments
to Stockholders; (v) consult with and assist the Board of Trustees in evaluating
and obtaining adequate insurance coverage based upon risk management
determinations; (vi) provide the Board of Trustees with updates related to the
overall regulatory environment affecting the Trust and the Operating
Partnership, as well as managing compliance with such matters; (vii) consult
with the Board of Trustees with respect to the corporate governance structure
and appropriate policies and procedures related thereto; (viii) oversee all
reporting, record keeping, internal controls and

similar matters in a manner to allow the Trust and the Operating Partnership to
comply with applicable law, including the Sarbanes-Oxley Act; (ix) manage
communications with Stockholders, including answering phone calls, preparing and
sending written and electronic reports and other communications; and
(x) establish technology infrastructure to assist in providing Stockholder
support and service;

(d) investigate, select, and, on behalf of the Trust and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including but not limited to entering into contracts in the name of
the Trust and the Operating Partnership with any of the foregoing;

(e) consult with the officers and Board of Trustees of the Trust and assist the
Board of Trustees in the formulation and implementation of the Trust’s financial
policies, and, as necessary, furnish the Board of Trustees with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Trust and in connection with any
borrowings proposed to be undertaken by the Trust and/or the Operating
Partnership;

(f) subject to the provisions of Paragraphs 3(h) and 4 hereof, (i) locate,
analyze and select potential investments, (ii) structure and negotiate the terms
and conditions of transactions pursuant to which investments will be made;
(iii) make investments on behalf of the Trust and the Operating Partnership in
compliance with the investment objectives and policies of the Trust;
(iv) oversee the due diligence process; (v) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with,
investments; and (vi) enter into leases and service contracts for Properties
and, to the extent necessary, perform all other operational functions for the
maintenance and administration of such Properties;

(g) upon request, provide the Board of Trustees with periodic reports regarding
prospective investments;

(h) make investments in and Dispositions of Assets within the discretionary
limits and authority as granted by the Board;

9



--------------------------------------------------------------------------------

(i) negotiate on behalf of the Trust and the Operating Partnership with banks or
lenders for loans to be made to the Trust and the Operating Partnership, and
negotiate on behalf of the Trust and the Operating Partnership with investment
banking firms and broker-dealers or negotiate private sales of Shares and
Securities or obtain loans for the Trust and the Operating Partnership, but in
no event in such a way so that the Advisor shall be acting as broker-dealer or
underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Trust or the Operating Partnership;

(j) obtain reports (which may but are not required to be prepared by the Advisor
or its Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Trust and/or the Operating Partnership in
Assets;

(k) from time to time, or at any time reasonably requested by the Board of
Trustees, make reports to the Board of Trustees of its performance of services
to the Trust and the Operating Partnership under this Agreement, including
reports with respect to potential conflicts of interest involving the Advisor or
any of its affiliates;

(l) provide the Trust and the Operating Partnership with all necessary cash
management services;



(m) do all things necessary to assure its ability to render the services
described in this Agreement;

(n) deliver to or maintain on behalf of the Trust copies of all appraisals
obtained in connection with the investments in Real Properties and all
valuations of other Assets as may be required to be obtained by the Board;

(o) notify and obtain the prior approval of the Board of Trustees, any
particular Trustees specified by the Trust or, if specified in a resolution or
policy adopted by the Board of Trustees, any committee of the Board or the
Advisor, for any investments in Real Properties; and

(p) effect any private placement of OP Units, tenancy-in-common, Delaware
statutory trust, or other interests in Real Properties as may be approved by the
Board.

Notwithstanding the foregoing, the Advisor may delegate any or all of the
foregoing duties to any Person so long as the Advisor or any Affiliate remains
responsible for the performance of the duties set forth in this Paragraph 3,
subject to the prior consent of the Trust if all or substantially all of such
duties are delegated to a Person that is not an Affiliate.

4. AUTHORITY OF ADVISOR.

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Paragraph 4 and in Paragraph 7), and subject to the continuing and
exclusive authority of the Board of Trustees over the management of the Trust,
the Board of Trustees hereby delegates to the Advisor the authority to
(1) locate, analyze and select investment opportunities, (2) manage and
supervise the offering process, (3) structure the terms and conditions of
transactions pursuant to which investments will be made, acquired or disposed of
for the Trust and the Operating Partnership, (4) acquire and dispose of
investments in compliance with the investment objectives and policies of the
Trust, (5) arrange for financing or refinancing for Assets, (6) enter into
leases and service contracts for Properties, (7) oversee Affiliated and
non-Affiliated property managers who perform services for the Trust or the
Operating Partnership, (8) oversee Affiliated and non-Affiliated Persons with
whom the Advisor contracts to perform certain of the services required to be
performed under this Agreement, (9) manage communications with Stockholders, and
(10) manage public reporting, internal controls, accounting and other
record-keeping functions and general corporate services for the Trust and the
Operating Partnership.

(b) Notwithstanding the foregoing, any investment in Real Properties, including
any acquisition of Real Property by the Trust or the Operating Partnership
(including any financing of such acquisition), will require the prior approval
of the Board, any particular Trustees specified by the Board or any committee of
the Board, as the case may be.

(c) In connection with a proposed transaction that requires the approval of the
Independent Trustees, the Advisor will deliver to the Independent Trustees all
documents and other information required by them to properly evaluate the
proposed transaction.

10



--------------------------------------------------------------------------------

The prior approval of a majority of the Board of Trustees (including a majority
of the Independent Trustees) will be required for each transaction to which the
Advisor or its Affiliates is a party. The Board of Trustees may, at any time
upon the giving of written notice to the Advisor, modify or revoke the authority
set forth in this Paragraph 4. If and to the extent the Board so modifies or
revokes the authority contained herein, the Advisor shall henceforth submit to
the Board for prior approval such proposed transactions involving investments in
Assets as thereafter require prior approval, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor and
shall not be applicable to investment transactions to which the Advisor has
committed the Trust prior to the date of receipt by the Advisor of such
notification.

 

5. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in the name of the Trust, the Operating Partnership or the Operating
Partnership’s subsidiaries and may collect and deposit into any such account or
accounts, and disburse from any such account or accounts, any money on behalf of
the Trust, the Operating Partnership or the Operating Partnership’s
subsidiaries, under such terms and conditions as the Board of Trustees may
approve, provided that no funds shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Board of Trustees and to the auditors of
the Trust.

6. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
of Trustees and by counsel, auditors and authorized agents of the Trust, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Trust and the
Operating Partnership.

7. LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Trust as a REIT, (b) subject the Trust to regulation under the Investment Trust
Act of 1940, as amended, or (c) violate any law, rule, regulation or statement
of policy of any governmental body or agency having jurisdiction over the Trust,
its Shares or its Securities, or otherwise not be permitted by the Declaration
of Trust or Bylaws of the Trust, except if such action shall be ordered by the
Board of Trustees, in which case the Advisor shall notify promptly the Board of
Trustees of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board of Trustees. In such event the Advisor shall have no
liability for acting in accordance with the specific instructions of the Board
of Trustees so given. Notwithstanding the foregoing, the Advisor, its members,
managers, Trustees, officers, employees and stockholders, and members, managers,
stockholders, Trustees and officers of the Advisor’s Affiliates, shall not be
liable to the Trust or to the Board of Trustees or stockholders for any act or
omission by the Advisor, its members, managers, Trustees, officers or employees,
or stockholders, members, managers, Trustees or officers of the Advisor’s
Affiliates taken or omitted to be taken in the performance of their duties under
this Agreement except as provided in Paragraph 19 of this Agreement.

8. RELATIONSHIP WITH TRUSTEES. Subject to Paragraph 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Trust as a REIT,
members, managers, Trustees, officers and employees of the Advisor or an
Affiliate of the Advisor or any corporate parents of an Affiliate, may serve as
a Trustee and as officers of the Trust, except that no member, manager, Trustee,
officer or employee of the Advisor or its Affiliates who also is a Trustee or
officer of the Trust shall receive any compensation from the Trust for serving
as a Trustee or officer of the Trust other than reasonable reimbursement for
travel and related expenses incurred in attending meetings of the Board of
Trustees and no such Trustee shall be deemed an Independent Trustee for purposes
of satisfying the Trustee independence requirement set forth in the Declaration
of Trust.

9. FEES.

(a) Acquisition Fees. The Advisor shall receive Acquisition Fees in connection
with each Asset acquired on the Trust’s behalf. For investments in Real
Property, the Acquisition Fee will vary depending on whether with respect to the
Real Property acquired, the Advisor provides either Development Services
(defined below) or Development Oversight Services (defined below) either in
connection with the acquisition of such Real Property (including, without
limitation, forward commitment acquisitions), the stabilization of such Real
Property (including, without limitation, development and value add
transactions), or both (any of the foregoing being “Development Real
Properties). For each Real Property acquired, for which the Advisor does not
provide either Development or Development Oversight Services either in
connection with the acquisition of such Real Property, the stabilization of

11



--------------------------------------------------------------------------------

such Real Property, or both (the “Non-Development Real Properties”), the
Acquisition Fee is an amount equal to 2.0% of the Contract Purchase Price of the
Non-Development Real Property (or the Trust’s proportional interest therein),
including Real Property held in Joint Ventures or other entities that are
co-owned. In connection with providing services related to the development,
construction, improvement or stabilization, including tenant improvements, of
Development Real Properties (collectively, “Development Services”) or overseeing
the provision of these services by third parties on behalf of the Trust
(“Development Oversight Services”), the Acquisition Fee (the “Development
Acquisition Fee”) will be an amount that will equal up to 4.0% of Total Project
Cost of such Development Real Property (or the Trust’s proportional interest
therein with respect to Real Property held in Joint Ventures or other entities
that are co-owned). If the Advisor engages a third party to provide Development
Services directly to the Trust, the third party will be compensated directly by
the Trust, and the Advisor will receive the Development Acquisition Fee if it
provides the Development Oversight Services. With respect to Non-Development
Real Properties, the Advisor is also entitled to receive Acquisition Fees of
(i) 2.0% of the Trust’s proportionate share of the Contract Purchase Price of
the Real Property owned by any real estate related entity in which the Trust
acquires a majority economic interest or that the Trust consolidates for
financial reporting purposes in accordance with GAAP and (ii) 2.0% of the
Contract Purchase Price in connection with the acquisition of an interest in any
other real estate related entity. Additionally, in connection with the
acquisition or origination of any Mortgage, any other type of debt investment or
other investment, the Advisor is entitled to receive an Acquisition Fee of 1.0%
of the Contract Purchase Price and any third-party expenses related to such
investment. Acquisition Fees associated with a given Asset shall be calculated
in the currency used to acquire such Asset and payable in U.S. dollars.
Acquisition Fees shall be paid at or after the closing of an investment. The
amount of Acquisition Fees payable pursuant to this Section 9(a) shall be given
retroactive effect for each Real Property acquired prior to the date of this
Agreement. The total of all Acquisition Fees and Acquisition Expenses payable
with respect to any Asset, including any Development Acquisition Fees, shall not
exceed 6% of the Contract Purchase Price or the Total Project Cost (as
applicable) of such Asset unless fees in excess of such amount are approved by a
majority of the Board of Trustees, including a majority of the Independent
Trustees.

(b) Asset Management Fee. The Advisor shall receive the Asset Management Fee as
partial compensation for services rendered in connection with the management and
Disposition of the Trust’s Assets. The Asset Management Fee shall be payable by
the Trust in cash or in Shares at the option of the Advisor, and may be
deferred, in whole or in part, from time to time, by the Advisor (without
interest). The Asset Management Fee shall consist of (i) a monthly fee equal to
one-twelfth of 0.80% of the aggregate cost (before non-cash reserves and
depreciation) of each Real Property (or the Trust’s proportional interest
therein with respect to Real Property held in Joint Ventures or real estate
entities where the Trust owns a majority economic interest or that the Trust
consolidates for financial reporting purposes in accordance with GAAP);
provided, that the Asset Management Fee with respect to each Real Property
located outside of the United States that the Trust owns, directly or
indirectly, will equal a monthly fee of one-twelfth of 1.20% of the aggregate
cost (before non-cash reserves and depreciation) of each Real Property, (ii) a
monthly fee equal to one-twelfth of 0.80% of the aggregate cost or investment
with respect to an acquisition of an interest in any other real estate related
entity or an origination or acquisition of any Mortgage, any other type of debt
investment or other investment, and (iii) in connection with a Disposition, a
fee equal to (x) 2.5% of the Gross Market Capitalization of the Trust upon the
occurrence of a Listing or (y) 2.5% of the Contract Sales Price upon the
occurrence of any other Disposition. With the exception of any portion of the
Asset Management Fee related to a Disposition, which shall be payable at the
time of such Disposition, the Asset Management Fee shall be payable on the 1st
day of each month.

(c) Operating Partnership Interests. The Sponsor has made a capital contribution
of $1,000 to the Operating Partnership in exchange for OP Units constituting a
separate series of limited partnership interests (the “Special OP Units”). Upon
the earliest to occur of the termination or nonrenewal of this Agreement for
Cause, a Termination Event, or a Liquidity Event, all of the Special OP Units
shall be redeemed by the Operating Partnership in accordance with the terms of
the Operating Partnership Agreement.

(d) Loans from Affiliates. The Advisor or any Affiliate thereof may not make any
loan to the Trust or the Operating Partnership unless a majority of the Board of
Trustees (including a majority of the Independent Trustees) approve the loan as
being fair, competitive, and commercially reasonable and no less favorable to
the Trust or the Operating Partnership than loans between unaffiliated parties
under the same circumstances.

(e) Exclusion of Certain Transactions. In the event the Trust or the Operating
Partnership shall propose to enter into any transaction with the Sponsor, the
Advisor, a Trustee or any Affiliate thereof, then such transaction

12



--------------------------------------------------------------------------------

shall be approved by a majority of the Board of Trustees (including a majority
of the Independent Trustees) as fair and reasonable to the Trust.

10. EXPENSES.

(a) In addition to the compensation paid to the Advisor pursuant to Paragraph 9
hereof and subject to the limitations below, the Trust or the Operating
Partnership shall pay directly or reimburse the Advisor for all of the expenses
paid or incurred by the Advisor in connection with the services it provides to
the Trust and the Operating Partnership pursuant to this Agreement, including,
but not limited to:

(i) Up to 2.0% of Gross Proceeds from all Offerings as Organization and Offering
Expense reimbursements. The Advisor will use all or a portion of this
reimbursement to pay for the Trust’s Organization and Offering Expenses,
including certain distribution-related expenses of the Dealer Manager and
Soliciting Dealers. The Advisor or an Affiliate of the Advisor will be
responsible for the cumulative Organization and Offering Expenses of all
Offerings to the extent that such expenses exceed the amount remaining from the
2.0% Organization and Offering Expense reimbursements from all Offerings,
without recourse against or reimbursement by the Trust;

 

(ii) Acquisition Expenses;

(iii) the actual cost of goods and services used by the Trust and obtained from
Persons not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of any
securities;

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

(v) taxes and assessments on income of the Trust or Assets and any other taxes
otherwise imposed on the Trust;

(vi) costs associated with insurance required in connection with the business of
the Trust or by the officers and Trustees;

(vii) expenses of managing and operating Assets owned by the Trust, whether
payable to an Affiliate of the Trust or a non-affiliated Person;

(viii) all expenses in connection with payments to the Trustees and meetings of
the Trustees and Stockholders;

(ix) expenses associated with a Listing, if applicable;

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Trust to the Stockholders;

(xi) expenses of organizing, revising, amending, converting, modifying, or
terminating the Trust or the Declaration of Trust;

(xii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

(xiii) personnel (and related employment) costs and overhead (including, but not
limited to, allocated rent paid to both third parties and an affiliate of the
Advisor, equipment, utilities, insurance, travel and entertainment, and other
costs) incurred by the Advisor or its Affiliates in performing the services
described in Section 3 hereof, including, but not limited to, total
compensation, benefits and other overhead of all employees involved in the
performance of such services; provided, however, that no reimbursement shall be
made for costs of personnel to the extent that such personnel perform services
in transactions for which the Advisor receives a separate fee;

13



--------------------------------------------------------------------------------

(xiv) audit, accounting and legal fees and other fees for professional services
relating to the operations of the Trust and all such fees incurred at the
request, or on behalf of, the Independent Trustees or any committee of the Board
of Trustees;

(xv) out-of-pocket costs for the Trust to comply with all applicable laws,
regulations and ordinances; and

(xvi) all other costs incurred by the Advisor in performing its duties
hereunder.

(b) Expenses incurred by the Advisor on behalf of the Trust and the Operating
Partnership and payable pursuant to this Paragraph 10 shall be reimbursed no
less than monthly to the Advisor. The Advisor shall prepare a statement
documenting the expenses of the Trust and the Operating Partnership and the
calculation of the Asset Management Fee during each quarter, and shall deliver
such statement to the Trust and the Operating Partnership within 45 days after
the end of each quarter.

11. OTHER SERVICES. Should the Board of Trustees request that the Advisor or any
Trustee, officer or employee thereof render services for the Trust and the
Operating Partnership other than set forth in Paragraph 3, such services shall
be separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Trustees of the Trust, subject to the limitations
contained in the Declaration of Trust, and shall not be deemed to be services
pursuant to the terms of this Agreement.

 

12. REIMBURSEMENT TO THE ADVISOR. For any year in which the Trust qualifies as a
REIT, the Trust shall not reimburse the Advisor at the end of any fiscal quarter
Total Operating Expenses that, in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2% of
Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such
year. Any Excess Amount paid to the Advisor during a fiscal quarter shall be
repaid to the Trust or, at the option of the Trust, subtracted from the Total
Operating Expenses reimbursed during the subsequent fiscal quarter unless a
majority of the Independent Trustees determine that such excess was justified
based on unusual and nonrecurring factors which they deem sufficient, then the
Excess Amount may be paid and within 60 days after the end of such Expense Year
there shall be sent to the stockholders a written disclosure of such fact,
together with an explanation of the factors the Independent Trustees considered
in determining that such excess expenses were justified. Such determination
shall be reflected in the minutes of the meetings of the Board of Trustees. The
Trust will not reimburse the Advisor or its Affiliates for services for which
the Advisor or its Affiliates are entitled to compensation in the form of a
separate fee. All figures used in the foregoing computation shall be determined
in accordance with generally accepted accounting principles applied on a
consistent basis.

13. OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any member, manager, Trustee, officer,
employee, or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, Trust, firm, individual, trust or association and earn fees for
rendering such services. The Advisor may, with respect to any investment in
which the Trust is a participant, also render advice and service to each and
every other participant therein, and earn fees for rendering such advice and
service. It is contemplated that the Trust may enter into joint ventures or
other similar co-investment arrangements with certain Persons, and pursuant to
the agreements governing such joint ventures or arrangements, the Advisor may be
engaged (directly or indirectly) to provide advice and service to such Persons,
in which case the Advisor will earn fees for rendering such advice and service.
The parties to this Agreement hereby acknowledge that the Advisor may provide
advice and render services to Persons that will compete with the Trust for
investments.

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Trust and its obligations to or its interest in any other partnership, Trust,
limited liability company, firm, individual, trust or association. The Advisor
or its Affiliates shall promptly disclose to the Board knowledge of such
condition or circumstance. If the Advisor, its members, managers, Trustees,
employees or Affiliates thereof have sponsored other investment programs with
similar investment objectives which have investment funds available at the same
time as the Trust, it shall be the duty of the Independent Trustees to ensure
that the Advisor

14



--------------------------------------------------------------------------------

and its Affiliates follow the method approved by the Independent Trustees, by
which investments are to be allocated to the competing investment entities and
to use their reasonable efforts to ensure that such method is applied fairly to
the Trust.

The Advisor shall be required to use commercially reasonable efforts to present
a continuing and suitable investment program to the Trust which is consistent
with the investment policies and objectives of the Trust, but neither the
Advisor nor any Affiliate of the Advisor shall be obligated generally to present
any particular investment opportunity to the Trust even if the opportunity is of
character which, if presented to the Trust, could be taken by the Trust. In the
event an investment opportunity is located, the allocation procedure set forth
under the caption “Conflicts of Interest—Conflict Resolution Procedures” in any
Prospectus (as such procedures may be amended from time to time by a majority of
the Board, including the Independent Trustees) shall govern the allocation of
the opportunity among the Trust and Affiliates of the Advisor.

14. TERM; TERMINATION OF AGREEMENT. This Agreement shall continue in force for a
period of one year from the date hereof, subject to an unlimited number of
successive one-year renewals upon mutual consent of the parties. It is the duty
of the Independent Trustees to evaluate the performance of the Advisor annually
before renewing the Agreement, and each such renewal shall be for a term of no
more than one year.

 

15. TERMINATION BY THE PARTIES. This Agreement may be terminated (i) immediately
by the Trust and/or the Operating Partnership for Cause (subject to any
applicable cure period), (ii) upon 60 days written notice without Cause and
without penalty by a majority of the Independent Trustees of the Trust or by the
Advisor, (iii) upon 60 days written notice with Good Reason by the Advisor or
(iv) immediately by the Trust and/or the Operating Partnership in connection
with a merger, sale of Assets or transaction involving the Trust pursuant to
which a majority of the Trustees then in office are replaced or removed.

16. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to
an Affiliate or Affiliates with the approval of a majority of the Board of
Trustees (including a majority of the Independent Trustees). The Advisor may
assign any rights to receive fees or other payments under this Agreement to any
Person without obtaining the approval of the Board of Trustees. This Agreement
shall not be assigned by the Trust or the Operating Partnership without the
consent of the Advisor, except in the case of an assignment by the Trust or the
Operating Partnership to a Trust, limited partnership or other organization
which is a successor to all of the assets, rights and obligations of the Trust
or the Operating Partnership, in which case such successor organization shall be
bound hereunder and by the terms of said assignment in the same manner as the
Trust and the Operating Partnership are bound by this Agreement.

17. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Trust or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement. In addition, in accordance with the provisions of Paragraph 12, the
Advisor shall be entitled to receive any Excess Amount (as defined in Paragraph
12) for which the Independent Trustees determined (before or after the
Termination Date) that there was justification based on unusual and nonrecurring
factors.

(b) The Advisor shall promptly upon termination:

(i) pay over to the Trust and the Operating Partnership all money collected and
held for the account of the Trust and the Operating Partnership pursuant to this
Agreement, after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled;

(ii) deliver to the Board of Trustees a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Trustees;

(iii) deliver to the Board of Trustees all Assets and documents of the Trust and
the Operating Partnership then in the custody of the Advisor; and

15



--------------------------------------------------------------------------------

(iv) cooperate with the Trust and the Operating Partnership to provide an
orderly management transition.

18. INDEMNIFICATION BY THE TRUST AND THE OPERATING PARTNERSHIP. The Trust and
the Operating Partnership shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective members, managers, officers, Trustees,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, subject to any limitations imposed by the laws of
the State of Maryland or the Declaration of Trust. Notwithstanding the
foregoing, the Trust and the Operating Partnership may not indemnify or hold
harmless the Advisor, its Affiliates, or any of their respective members,
managers, officers, Trustees, partners or employees in any manner that would be
inconsistent with the provisions of Section II.G of the REIT Guidelines adopted
by the North American Securities Administrators Association.

19. INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Trust and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are incurred by reason of the Advisor’s bad faith, fraud, willful
misfeasance, gross misconduct, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board of Trustees in following or declining to follow any advice or
recommendation given by the Advisor.

 

20. NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Declaration of Trust,
the Bylaws, or accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:



 

To the Trustees and to the Trust:

  

Industrial Property Trust

518 17th Street

17th Floor

Denver, CO 80202





To the Operating Partnership:

  

Industrial Property Operating Partnership
LP

518 17th Street

17th Floor

Denver, CO 80202





To the Advisor:

  

IPT Advisors LLC

518 17th Street

17th Floor

Denver, CO 80202

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Paragraph 20.

21. THIRD PARTY BENEFICIARY. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto, their Affiliates and their
respective successors and permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person.

22. MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

16



--------------------------------------------------------------------------------

23. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

24. CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado.

25. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

26. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
party or any third party beneficiary to exercise any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

27. GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

28. TITLES NOT TO AFFECT INTERPRETATION. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

29. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

30. INITIAL INVESTMENT. The Advisor has made a capital contribution of $200,000
to the Trust in exchange for 20,000 Shares. The Advisor may not sell any of such
Shares while the Advisor acts in such advisory capacity to the Trust, provided,
that such Shares may be transferred to Affiliates of the Advisor. The
restrictions included above shall not apply to any other Securities acquired by
the Advisor or its Affiliates. The Advisor shall not vote any Shares it now
owns, or hereafter acquires, in any vote for the election of Trustees, the
removal of the Advisor, or any vote regarding the approval or termination of any
contract with the Advisor or any of its Affiliates.

 



17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Advisory Agreement (2020) as of the date and year first above written.

 

INDUSTRIAL PROPERTY TRUST





By:



/s/ Thomas G. McGonagle

Name:

 

Thomas M. McGonagle

Title:

 

Managing Director, Chief Financial Officer



INDUSTRIAL PROPERTY OPERATING

PARTNERSHIP LP



By:  Industrial Property Trust, its Sole General Partner





By:

 

/s/ Thomas G. McGonagle

Name:

 

Thomas M. McGonagle

Title:

 

Managing Director, Chief Financial Officer



IPT ADVISORS LLC



By:  Industrial Property Advisors Group LLC, its Sole

Member





By:



/s/ Evan H. Zucker

Name:

 

Evan H. Zucker

Title:

 

Manager



18



--------------------------------------------------------------------------------